JUDGE BURNAM
delivered the opinion of the court.
The appellant sought in this action to enjoin the collection of a tax of 10 cents on the $100 levied by the commissioners for the court-house district in Campbell county for the year 1897, for lack of authority on the part of the commissioners to make the assessment or to authorize the levy.
By a special act of the Legislature approved April 17, 1882, a certain designated portion of Campbell county was laid off into a separate district, and called the “Court House District.” By the third section of this act, the *42commissioners wére given power to construct and maintain in tbe city of Newport a court house, and for that purpose were authorized to issue bonds, with interest coupons attached; and for the purpose of paying the Ínteres! and redeeming said bonds as they matured, they were given power to annually levy a tax on the real and personal property lying within the district of not exceeding 12 cents on the $100 on the State valuation, and it was made the duty of the sheriff of Campbell county to collect this tax in the manner and time that he collected the State revenue; and, by the sixtii paragraph of the act., citizens living within this district were exempted from the payment of poll tax, and the property within the district was exempted from all taxation for county roads, and for tak ing care of the poor, and other county expenses. By a special act approved March 13, 1886, this act was amended, and the commissioners authorized to levy and collect a tax sufficient to discharge the liability of the district for all county purposes; and subsequently, by an act approved cn the-• day of-, 1898, the act of April, 1882, and the amendment thereto approved March 13, 1886, were repealed, except in so far as this act and araendineni. authorized the commissioners of the court-house district to levy and collect a tax for paying the bonds and Ínteres! thereon issued to build the court house, and the expense of maintaining such court house and the officers therein. This act expressly provides, however, that the commissioners shall not be exempt from paying the debt they may owe to the fiscal court, and reduces the amount they are authorized to levy after 1898 to a tax of not exceeding 6 cents on each $100 valuation of property.
It is insisted by counsel for appellant that the effect of the act of April 18, 1892, vesting in the fiscal court of the *43county power to levy taxes for county purposes, by implication repealed tbe authority given to the commissioners of the court-house district by the act of 1882 and tho amendment thereto of 1886, and for that reason the commissioners of the court-house district had no power to make the levy sought to be enjoined in this proceeding. “In order that there may be a repeal by implication, there must be such a conflict between the provisions' of the earlier and later law as to be irreconcilable by any fair construction.” See Beatty v. Com., 91 Ky., 313, [15 S. W., 856].
A tax of 12 cents on each $100 of taxable property was authorized by the act of 1882, to pay the interest and bonds issued to provide funds with which to build the court house and keep it in repair, and this is a separate and distinct charge upon the court-house district, with which the county at large and the fiscal court have no concern, and whilst under the provisions of the act of 1892, the fiscal court is charged with the duty of levying and collecting a tax sufficient to defray the current and necessary expenses of the county, it did not in any wise affect the powers or duties imposed upon the commissioners of the court-house district, for the purposes named in the original act.
There is no averment in the petition that the tax sought to be enjoined in this action was assessed for any other purpose than to provide a fund to pay off the bonds and interest and keep the court house and offices therein in repair, as provided by the act of 1882.
In the recent case of Joyes v. Jefferson County Fiscal Court, 21 Ky. L. R., 199, [51 S. W., 435], it was held, in substance, that, under the provisions of the Constitution, and the act of 1892, relating to fiscal courts, the *44duty of providing a fund for the current county expenses was lodged in the fiscal court, and that all special acts- inconsistent therewith were repealed; but this does not affect those acts, which simply provide a way to enable a subdivision of a county to discharge an indebtedness, legally incurred, which does not extend to the whole county.
In the case of Campbell County v. The Commissioners of the Court House District, 19 Ky. L. R., 860, [42 S. W., 111], it appeared that the fiscal court had made no levy upon the court-house district for the years 1895 and 1896 for county purposes, relying upon the commissioners to pay their proportion of such funds in accordance with the custom which had prevailed since the passage of the amendment of 1886. It was shown that the tax had been assessed and collected by the commissioners for the purpose of paying the district’s proportion of the county expenses, and it was held that the county was entitled to have these funds in the hands of the commissioners applied for the purposes for which they had been collected.
For reasons indicated, the judgment is affirmed.